DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are persuasive only in part.
First, the amendments to the claims do not fully overcome the objection to the drawings (for not showing claimed features), since after the amendment, claim 1 recites e.g., the ignition, the DC link capacitor, etc.
In this respect, the examiner makes herein a new objection to the drawings regarding the wording of S200 in FIG. 3, which is apparently misdescriptive or incompletely descriptive vis-à-vis the disclosed method.  The examiner apologizes for overlooking this aspect of the drawings in the previous Office action.
Second, the amendments to the specification (and claim 1) overcome the objection to the specification (and to claim 1), which is/are withdrawn.
Third, regarding claim interpretation, applicant analyzes the issue(s) in Williamson v Citrix, and concludes that the claimed “module” and “unit[s]” are not nonce terms when applying the Williamson v. Citrix standard, because e.g., the claim elements “clearly [have] structural support in the drawings and the specification”.
However, applicant does not claim structure, and the claimed (module and unit) terms are not limited to any particular structures by the support of the drawings or specification, but thus would apparently cover all structures for performing the claimed 
Fourth, regarding the rejections of the claims under 35 U.S.C. 112(a), description requirement, applicant asserts,
“[W]ith all due respect, ‘self-diagnosis’ is a term of art that one of ordinary skill in the relevant art would understand based on the description in the specification and the drawings, whereby an LDC-integrated battery module that performs self-diagnosis is clearly capable of performing self-diagnosis on itself, as that is what ‘self-diagnosis’ connotes.”

However, the structures of and the algorithms performed by the units of the LDC-integrated battery module are not clear to the examiner from the teachings of the specification, and thus it is also unclear and undescribed by what algorithms, or by what steps or procedure, applicant caused the LDC-integrated battery module to perform self-diagnosis on itself (e.g., diagnosed its own parts/structures/operations), e.g., with these (undescribed) algorithms and steps/procedure also being necessary for performing the equivalents determination for the 35 U.S.C. 112(f) analysis..
Next, applicant argues that the control by the equipment management controller is described at paragraphs [0040], etc. of the specification.  Yet no structure of the of the LDC-integrated battery module that even could apparently be controlled (e.g., using CAN communication as described) to apply the boosted 48V voltage to the (48V) battery and the MHSG is apparently described in these paragraphs.
Regarding claim 2, applicant argues that the switching unit is just that, as is/would be clear to a person of ordinary skill in the art.  Yet, the switching unit is through the MHSG to charge the 48V battery and perform the switching such that the engine is driven with the 48V voltage of the 48V battery., not to mention to control charging/discharging of the 48V battery  For example, if (as shown in FIG. 1) the MHSG (100) is not part of the LDC-integrated battery module (300), but the 48V battery (310) is, then how does the switching unit 320 (which is also part of the LDC-integrated battery module 300) cause the voltage to be applied through the MHSG to the 48V battery, and where is that described in the specification?  Similarly, it is undescribed how the switching unit performs an operation to cause the engine to be driven using the 48V discharged by the 48V battery.
Regarding the cooling unit, no structure has been found by the examiner that describes how cooling the cooling unit was arranged or how it operated, and no steps/procedure by which the cooling unit cooled both the 48V battery and the integrated control unit are apparently described in the disclosure.  For example, was the cooling unit just obvious (passive) cooling fins or a heat sink, or did it perhaps provide simple convective cooling without any particular structure or shape, relying for cooling only on environmental or atmospheric heat dissipation provided at the LDC-integrated battery module itself?  Or was it a Peltier [thermoelectric] element?  Or was it a fan or did it include liquid cooling?  Applicant has merely described the desirability of cooling, but no structure(s) for the unit.
Regarding the integrated control unit, applicant argues that the new claim language, “cause the switching unit to charge the 48V battery using the boosted 48V voltage in response to a difference between the output voltage of the LDC boost mode and the actual voltage of the 48V battery being greater than or equal to a preset voltage value,” is fully supported by the specification and is clearly understood by one of ordinary skill in the art.  However, the specification apparently does not describe, with the sufficient detail, by what algorithm or by what steps/procedure the switching unit was controlled by the integrated control unit and caused (amended claim 3) to charge the 48V battery, e.g., using the boosted 48V voltage applied through the MHSG (claim 2).
Regarding the “self-diagnosis” of claim 4 performed by the LDC-integrated battery module, because the structure(s) of the unit(s) in the module is/are undescribed, and because no algorithm or steps/procedure for the self-diagnosis is/are described, the examiner believes that applicant has only described a desired result.  For example, where is it described how to perform self-diagnosis on a switching unit that charged the 48V battery using boosted 48V voltage applied through the MHSG/starter generator 100 (see FIGS. 1 and 2)?
Fifth, regarding the rejections under 35 U.S.C. 112(b), applicant’s amendments have overcome portions of the rejections, with remaining issues dealt with below.
Sixth, in view of applicant’s Remarks, applicant’s amendments distinguish the claims over the applied prior art.  Accordingly, the prior art rejections under 35 U.S.C. 103 are withdrawn.
Drawings
[The Drawings section is divided into two parts, I and II, below:]
I. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ignition of claim 1 and the DC link capacitor of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
II. The drawings are objected to because the legend at S200 in FIG. 3 is apparently misdescriptive of the method and confusing, and could perhaps be changed to, “DOES LDC-INTEGRATED BATTERY MODULE PERFORM SELF-DIAGNOSIS WITHOUT A PROBLEM?”, if such be applicant’s intent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  in claim 1, line 20, it appears the line starting “count a number . . .” should be indented (tabbed) twice rather than once; and in claim 8, line 5, it appears “comprising;” (with a semicolon) should be changed to, “comprising:” (with a colon) for grammatical correctness.  Appropriate correction or reasoned traversal is required.
Claim Interpretation
The claimed “Reference Ratio”
While independent claim 1 recites, “a reference ratio of a charging voltage applied to the MHSG” and independent claim 8 recites, “a reference ratio of a charging applied to the MHSG”, the specification refers (nine times) to “a reference ratio of [a/the] charging voltage of [a/the] DC link [capacitor or CAP]”, and that the DC link capacitor (unshown in the drawings) is “of the MHSG” (five times, after the claim amendments), although no other arrangement or connection of the DC link capacitor is described.  This “reference ratio” is not otherwise defined or clarified in the specification.  However, the examiner interprets the claimed “reference ratio” in light of the specification as best he can.
Therefore, in the field of DC link capacitors which exhibit decreases in capacitance over a lifetime of charging operation, a “reference ratio” is at least sometimes used to describe the [present] capacitance of the capacitor divided by its original or rated when it was new, e.g., C1/C0.  See e.g., Yoshida (2016/0266189, cited herewith) with  conventional DC link capacitors 5, 105 shown in FIGS. 1, 10, and the descriptions at paragraphs [0020] and [0064]:
“[0020] The life determination unit may be configured to determine that the DC capacitor is at the end of its life when the ratio of the estimated capacitance to the initial capacitance is lower than or equal to a preset reference ratio.
“[0064] Generally, the DC capacitor 5 is such that its capacitance is decreased by repeated charging and discharging; therefore, in the present embodiment, the ratio of the estimated capacitance C1 to the initial capacitance C0 of the DC capacitor 5, or “C1/C0” is used as a criterion for determining whether the DC capacitor 5 is at the end of its life. . . .”

However, this reference ratio C1/C0 is apparently (always?) less than one, and so multiplying (per applicant’s claims) the 48V battery voltage by C1/C0 will result in a voltage that is less than the 48V battery voltage, which will apparently (always?) be less than the boosted 48V voltage, and thus the boosting of the boosted 48V voltage would not occur if the reference ratio was less than one.
Therefore, the examiner believes that the claimed “reference ratio” that applicant may intend to use for the claimed invention might (?) be a different kind of “reference ratio” that is perhaps (always?) greater than one, although this was not disclosed/described.  However, because the different kind of “reference ratio” (of the charging voltage of the DC link capacitor) is undefined in the specification, and no exemplary values for the reference ratio are even given, the examiner believes that the metes and bounds of e.g., the independent claims that recite the multiplication of a voltage of the 48V battery by the undefined/indefinite reference ratio and the boosting of the boosted 48V voltage to the reference voltage level (that depends on the reference ratio) are not clear, and that the claims are indefinite for this reason.
The Amendment to Claim 2
Here, the examiner merely notes that original claim 2 indicated that the 48V battery was configured to be both charged with and discharge “the 48V voltage”.
However, amended claim 2 has been changed to indicate that that the 48V battery is charged with “the boosted 48V voltage” while still discharging the 48V voltage.
From this change, and applying principles of logic, the examiner understands that “the boosted 48V voltage” in the claims MAY or MUST apparently mean (or be intended to mean) something different from “the 48V voltage” (e.g., otherwise, why make the amendment to claim 2 that changes language but not meaning?), and yet the examiner sees no antecedent basis for “the 48V voltage” in the disclosure to be anything other than the boosted 48V voltage.  Accordingly, the phrase “charged with the boosted 48V voltage and discharge the 48V voltage” in claim 2 is now unclear to the examiner (e.g., are these the same voltage, two different voltages having the same 48V level, two different voltage levels having different (perhaps near 48 volt) levels, or something else entirely?)
Moreover, in view of the amended claim 2 language, and in view of the fact that the examiner cannot discern a reasonably certain difference between “the boosted 48V voltage” and “the 48V voltage” in the specification, yet believes that a difference may be intended by applicant, all (new) recitations of “the 48V voltage” are unclear to the examiner, in that he cannot determine whether “the 48V voltage” is intended to be a mere shorthand (or loose) recital of “the boosted 48V voltage” (i.e., fully equivalent to “the boosted 48V voltage”) or not.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 8, applicant has not described by what algorithm1, or by what steps or procedure2, the LDC-integrated battery module was configured to perform a self-diagnosis using the 12V voltage applied from the 12V battery.  No detail of any self-diagnosis is described (e.g., what structure/function of the unit(s) in the module is being diagnosed, how is it being diagnosed, for example perhaps what part of the module performs diagnosis on what other part, etc.?), and no detail of e.g., the cooling unit structure, the switching unit structure, or the integrated control unit structure is apparently provided so that what would be or constitute a self-diagnosis of these particular units might possibly be inferable.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 1, applicant has not described by what algorithm, or by what steps or procedure, the LDC-integrated battery module was controlled by the equipment management controller so as to apply the boosted 48V voltage to the battery and the MHSG.  No (clear) detail of any control by any controller for applying boosted 48V to the battery or the MHSG is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 1, applicant has not described by what algorithm, or by what steps or procedure, the LDC-integrated battery module was configured to compare the boosted 48V voltage with the reference voltage level, obtain the reference voltage level by the multiplying that utilized a reference ratio of a charging voltage of the MHSG (whatever that is), and boost the boosted 48V voltage in response to the recited condition.  No (clear) detail of any configuration of the LDC-integrated battery module e.g., for boosting boosted voltages, or of its structure or operation or use, or of any “reference ratio” of any charging voltage, is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 2, applicant has not described by what algorithm, or by what steps or procedure, the switching unit was configured to perform the functions of applying the 48V voltage through the MHSG to charge the 48V battery and perform the switching such that the engine is driven with the 48V voltage of the 48V battery.  No (clear) detail of any configuration of the switching unit, or of its structure or operation e.g., in driving the engine, etc., is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 2, applicant has not described by what algorithm, or by what steps or procedure, the integrated control unit was configured to control the switching unit as claimed in response to the applied 12V voltage.  No (clear) detail of any configuration of the integrated control unit, or of its structure or operation, is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 2, applicant has not described by what algorithm, or by what steps or procedure, the cooling unit was configured to cool the 48V battery and the integrated control unit, other than being located near/between them.  No (clear) detail of any configuration of the cooling unit, or of its structure or operation, is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 3, applicant has not described by what algorithm, or by what steps or procedure, the integrated control unit was configured to perform the recited functions, including comparing the output/actual voltages and causing the switching unit to charge the 48V battery.  No (clear) detail of any configuration of the integrated control unit, or of its structure or operation, is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 4, applicant has not described by what algorithm, or by what steps or procedure, the LDC-integrated battery module was configured to perform the self-diagnosis and obtain a result in response to the vehicle being turned on and the 12V voltage being applied, to convert the 12V voltage into the boosted 48V voltage, or to charge the MHSG.  No (clear) detail of any configuration of the LDC-integrated battery module, or of its structure or operation, is described.  No integration of a DC link capacitor into an electrical connection is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has not described by what algorithm, or by what steps or procedure, the switching unit was controlled by the LDC-integrated battery module to charge the 48V battery with the boosted 48V voltage according to a difference between the boosted 48V voltage and the voltage level of the 48V battery.  No (clear) detail of any aspect of the LDC-integrated battery module control of the switching unit, or of the structure or operation of the switching unit, is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has not described by what algorithm, or by what steps or procedure, the reference voltage level was obtained by the multiplying that utilized the reference ratio of a charging applied to the MHSG (whatever that is), how the boosted 48V voltage was compared with the reference voltage level so obtained, and how the (boosted) 48V voltage was boosted in response to the recited (reference voltage level) condition.  No (clear) detail of any aspect of the determination or utilization of the reference ratio is described, and no (clear) detail of the comparing3 or of the boosting of the boosted 48V voltage in the applying by the LDC-integrated battery module is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Regarding claim 10, applicant has not described by what algorithm, or by what steps or procedure, the reference voltage level was obtained by the multiplying that utilized the reference ratio of a charging voltage applied to the MHSG, how the reference ratio was obtained, and how the switching unit was controlled (or even what the switching unit is, e.g., its structure and operation) by the LDC-integrated battery module to control the charging and discharging of the 48V battery in response to the recited (reference voltage level) condition.  No (clear) detail of any aspect of the determination or utilization of the reference ratio is described.  Applicant has merely described a desired result.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Claims 1 to 4, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, “perform a self-diagnosis using the 12V voltage applied” is indefinite from the teachings of the specification (e.g., particularly how is the self-diagnosis performed by the LDC-integrated battery module using 12V from the teachings of the specification, what is the 12V voltage applied to and how, particularly what is diagnosed, etc.?)
In claim 1, line 15, “the ignition” apparently has no proper antecedent basis and is unclear.
In claim 1, line 17, “the battery” has insufficient antecedent basis and is unclear (e.g., is this referring to the previously recited “12V battery” or the previously recited “48V battery”?) 
In claim 1, line 19, “an abnormal state” is unclear (and facially subjective) in part because the structure(s) of the units in the LDC-integrated battery module are unclear from the teachings of the specification, in part because the self-diagnosis is unclear from the teachings of the specification, and in part because what states of the units/module might “result” in the self-diagnosis being “an abnormal state” is indefinite from the teachings of the specification.
In claim 1, lines 23 and 24, “a DC link capacitor of the MHSG being charged by the boosted 48V voltage” (e.g., how is the capacitor arranged to be a DC link capacitor, and why is it considered to be part of the MHSG, and how is it charged by the boosted 48V voltage, e.g., when the inverter would/might conventionally separate any charge storage capacitor from the MHSG?)
In claim 1, lines 26 to 28, “a reference voltage level obtained by multiplying a voltage of the 48V battery cell by a reference ratio of a charging voltage of a charging voltage applied to the MHSG” is fully indefinite from the teachings of the specification (e.g., what is the voltage of the 48V battery if it is not 48V, what is the reference ratio, what is the charging voltage applied to the MHSG, how is the reference ratio somehow “of a charging voltage applied to the MHSG”, etc.?)  See also paragraph 23 above.
In claim 1, lines 29 to 31, “boost the boosted 48V voltage to [] the reference voltage level in response to the reference voltage level being greater than or equal to the boosted 48V voltage” is unclear from the teachings of the specification (e.g., what is the boosted 48V voltage if it is not 48V, what does it mean to “boost the boosted 48V voltage”, what is the reference voltage level, etc.?)
In claim 2, line 3, “the 48V battery configured to be charged with the boosted 48V voltage and discharge the 48V voltage” is indefinite and unclear from the teachings of the specification (e.g., what particularly is the difference, if there is one, between the “boosted 48V voltage” and “the 48V voltage”?)
In claim 2, lines 5 to 9, the functioning of the “switching unit” is entirely unclear.  For example, how is “the boosted 48V voltage applied through the MHSG” used to charge the 48V battery cell, when per the disclosure the 48V applied to the MHSG is used to drive the MHSG and assist the engine?  And how does the switching unit “perform a switching operation” such that the engine is driven?  The “switching unit” is unclear throughout the claims.
In claim 4, line 2, “perform a self-diagnosis” is indefinite from the teachings of the specification, e.g., as detailed above with respect to claim 1.
In claim 4, line 5, “a normal state . . .” is unclear (and facially subjective; MPEP 2173.05(b), IV.) from the teachings of the specification (e.g., a “state” of what, and “normal” defined particularly how?)
In claim 8, lines 8 and 9, “performing . . . a self-diagnosis to determine whether a problem occurs in the vehicle” is indefinite from the teachings of the specification (e.g., particularly how is the self-diagnosis performed by the LDC-integrated battery module to determine whether a problem occurs, what structures/functions are diagnosed, what is the problem that occurs, etc.?)
In claim 8, lines 14 to 16, “. . . a switching unit to charge the 48V battery cell with the boosted 48V voltage according to a difference between the boosted 48V voltage and a voltage level of the 48V battery” is fully indefinite from the teachings of the specification (e.g., what is the switching unit, how is it controlled by the LDC-integrated battery module, and how is the switching unit controlled “according to a difference between the boosted 48V voltage and a voltage level of the 48V battery cell”, how is the boosted 48V voltage determined if it is not 48V, how is the voltage level of the 48V battery cell determined if it is not 48V, etc.?)
In claim 8, lines 17 and 21, “the 48V voltage” is unclear e.g., from the teachings of the specification and amended claim 2 (e.g., what particularly is the difference, if there is one, between the “boosted 48V voltage” and “the 48V voltage”, in claim 8?)
In claim 8, line 18ff, “a reference voltage obtained by multiplying a voltage of the 48V battery by a reference ratio of a charging applied to the MHSG” is fully unclear from the teachings of the specification (e.g., what is the reference ratio, how is it particularly defined, what is the charging applied to the MHSG, how is the reference ratio somehow “of the charging”, etc.?)  See also paragraph 23 above.
In claim 8, lines 21 to 23, “boosting the 48V voltage to [] the reference voltage level in response to the reference voltage level being greater than or equal to the boosted 48V voltage” is unclear from the teachings of the specification (e.g., what is “the 48V voltage” if it is not 48V or “the boosted 48V voltage”, what is the reference voltage level, etc.?)
In claim 10, lines 4 and 5, “a reference voltage level obtained by multiplying a voltage of the 48V battery cell by a reference ratio of a charging voltage applied to the MHSG” is fully indefinite from the teachings of the specification (e.g., is this “reference voltage level” the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc., the “reference voltage level” of claim 8, what is the voltage of the 48V battery if it is not 48V, what is the reference ratio, is it the reference ratio of claim 8 or something else, what is the charging voltage applied to the MHSG, etc.?)
In claim 10, lines 6 to 8, “controlling, by the LDC-integrated battery module, the switching unit to control charging and discharging of the 48V battery cell for 48V voltage, in response to determining that the 48V boosted voltage is less than the reference voltage” is fully unclear from the teachings of the specification (e.g., how does the LDC-integrated battery module control the switching unit, what is the switching unit, what is the reference voltage level, etc.?)
In claim 11, lines 3 and 4, “the charging of the 48V voltage of the MHSG” is unclear, because it is unclear what this charging refers to and if it is referring back to (or not) the “charging voltage applied to the MHSG” of claim 10 or the “charging applied to the MHSG” of claim 8.
Claim limitation “LDC-integrated battery module” e.g., introduced in claims 1 and 8, “switching unit” e.g., introduced in claims 2 and 8, “integrated control unit” e.g., introduced in claim 2, and “cooling unit” e.g., introduced in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear (e.g., from the specification) by what structure and/or algorithms the LDC-integrated battery module performs the functions recited e.g., in claims 1 and 8, it is unclear by what structure and algorithms the switching unit performs the functions recited e.g., in claims 2 and 8, it is unclear by what structure and algorithms the integrated control unit performs the functions recited e.g., in claim 2, and it is unclear by what structure and algorithms the cooling unit performs the functions recited in claim 2.  Use of these module and unit limitations are similarly unclear throughout the claims phrases.  Applicant has merely described desired results, with no structure/algorithms for achieving the desired results.  As such, e.g., equivalents (under 35 U.S.C. 112(f)) cannot be determined.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references show details e.g., of DC link capacitors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 E.g., the comparing is described using at least one (the reference voltage level) and possibly two (cf. amended claim 2) indefinite values in the comparison.